Citation Nr: 0941208	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  08-00 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a disability 
manifested by swelling of both legs.

4.  Entitlement to service connection for a disability 
manifested by stiffness of the joints.

5.  Entitlement to service connection for a disability 
manifested by dizziness and blackouts.  

6.  Entitlement to an increased initial rating for a lumbar 
spine disability, rated as 20 percent disabling for the 
orthopedic manifestations.

7.  Entitlement to an increased initial rating for peripheral 
neuropathy of the right lower extremity, currently evaluated 
as 10 percent disabling.

8.  Entitlement to an increased initial rating for peripheral 
neuropathy of the left lower extremity, currently evaluated 
as 10 percent disabling.

9.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Heather E. Vanhoose, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to May 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2004 and April 2006 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) 
that respectively granted service connection for a lumbar 
spine disability and awarded a 20 percent disability rating, 
effective May 16, 2003, and awarded separate 10 percent 
disability ratings for the neurological manifestations of the 
lumbar spine disability affecting the left and right lower 
extremities, effective November 21, 2005, and denied his 
claims for service connection for an acquired psychiatric 
disorder, a sleep disorder, and disabilities manifested by 
swelling of the legs, stiffness of the legs, & dizziness and 
blackouts.

The issues of entitlement to an increased initial rating for 
a lumbar spine disability, including peripheral neuropathy of 
the left and right lower extremity, and entitlement to a TDIU 
rating are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder (depressive 
disorder, not otherwise specified) is related to his service-
connected lumbar spine disability.

2.  The Veteran's sleep disorder (insomnia) is related to his 
service-connected lumbar spine disability.

3.  The Veteran's claimed swelling of the legs, stiffness of 
the joints, and dizziness and blackouts first manifested many 
years after his separation from service and are not related 
to his service or to any aspect thereof, including his 
service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  The Veteran's acquired psychiatric disorder is secondary 
to his service-connected lumbar spine disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.309, 3.310 (2009). 

2.  The Veteran's sleep disorder is secondary to his service-
connected lumbar spine disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 (2009). 

3.  A disability manifested by swelling of the legs was not 
incurred in or aggravated by the Veteran's active service, 
and is not proximately due to or the result of, or aggravated 
by, his service-connected lumbar spine disability.  
38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).

4.  A disability manifested by stiffness of the joints, other 
than the already service connected neuropathy of the lower 
extremities, was not incurred in or aggravated by the 
Veteran's active service, and is not proximately due to or 
the result of, or aggravated by, his service-connected lumbar 
spine disability.  38 U.S.C.A. §§ 1110; 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

5.  A disability manifested by dizziness and  blackouts was 
not incurred in or aggravated by the Veteran's active 
service, and is not proximately due to or the result of, or 
aggravated by, his service-connected lumbar spine disability.  
38 U.S.C.A. §§ 1110; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In a December 2005 letter, prior to the initial adjudication 
of his claims, the RO notified the Veteran of the elements 
necessary to establish his claims of service connection 
secondary to his service-connected lumbar spine disability.  
The letter notified him of the first element, i.e., that the 
evidence needed to show that the disabilities were related to 
a service-connected disability.  The letter also satisfied 
the second and third elements because they advised him of the 
evidence he was responsible for submitting and identified the 
evidence that VA would obtain.  The letter did not inform the 
Veteran as to the criteria for service connection on a direct 
basis, i.e., that he needed to show that his disabilities 
were related to service.  The Board, however, concludes that 
this error was harmless, as a reasonable person could be 
expected to understand that in filing a claim for service 
connection, there must be some showing that the disability is 
in some way related to service.  Moreover, the Veteran 
demonstrated actual knowledge of what was required, in that 
he submitted numerous statements indicating why he felt he 
was entitled to service connection for his disabilities.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court reversed that 
decision based upon a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S. Ct. 1696, 1699 (2009).  The Supreme Court 
held that a mandatory presumption of prejudicial error in 
every instance of defective VCAA notice was inappropriate and 
that determinations concerning harmless error should be made 
on a case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

Here, neither the appellant nor his representative has 
identified any deficiency in notice which would compromise a 
fair adjudication of the claim.  Nevertheless, the Board has 
considered whether any defective notice provided to the 
appellant resulted in prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example, (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 22 Vet. App. 37, 46 (2008) (vacated on other 
grounds).  Actual knowledge may be established by statements 
or actions by the claimant or the claimant's representative 
demonstrating an awareness of what is necessary to 
substantiate his or her claim.  Id. at 48 (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  Because reversal 
is warranted only if an error affects the essential fairness 
of the adjudication, consideration should also be given to 
whether the post-adjudicatory notice and opportunity to 
develop the case that was provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
served to render any pre-adjudicatory VCAA notice errors non-
prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support the claims based on notice that was 
provided to the Veteran during the course of the appeal.  

The provisions of 38 C.F.R. § 3.159 were revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the requirement that VA advise 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).  The December 2005 letter, nonetheless, 
provided this notice.

The VCAA notice requirements also apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran was provided notice in January 2008 that a 
disability rating or an effective date for the award of 
benefits will be assigned if the benefits sought are awarded, 
as required by Dingess.  He had previously substantiated his 
status as a veteran, and received notice on the other 
elements of the claims.  There was a timing deficiency with 
the January 2008 notice, in that it was provided after the 
initial adjudication of the claim.  The RO failed to cure 
this deficiency by re-adjudicating the claim after providing 
the notice.  Cf. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).

The delayed notice did not prejudice the Veteran because the 
RO advised him in January 2008, after issuing the notice, 
that he had 90 days to submit additional argument and 
evidence and to request a hearing.  Hence, he was not 
deprived of a meaningful opportunity to participate in the 
adjudication of the claims.

Adequate notice was provided to the appellant with respect to 
his claims for service connection prior to the transfer and 
certification of the Veteran's case to the Board that 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and any notice defect did not affect 
the essential fairness of the adjudication of the Veteran's 
claim.

As to VA's duty to assist, VA has associated with the claims 
folder the Veteran's service treatment records, together with 
the records of his post-service medical care.  He was offered 
the opportunity to testify before the Board but he declined 
the offer.  

VA did not provide the Veteran with an examination in 
connection with his claims for service connection.  The Board 
finds, however, that an examination was not necessary to make 
a decision on the claims.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002).  

Specifically, under the law, an examination or opinion is 
necessary to make a decision on the claim when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the appellant's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  

In this matter, the Veteran's available service treatment 
records do not show treatment for swelling of the legs, 
stiffness of the legs, blackouts, or dizziness.  The Veteran 
has not reported such symptomatology during service.  He has 
not reported any stiffness of any joint, other than that of 
the already service connected legs.  Additionally, there is 
no evidence that any of these conditions may be related to 
service.  The Veteran has not reported a continuity of 
symptoms, no medical professional has related current 
symptoms to service, and no theory has been advanced as to 
how they might be related to service.  Accordingly, an 
examination is not required.  Id.  

The Board finds the above actions have satisfied VA's duty to 
assist with respect to his claims for service connection and 
that no additional assistance is required.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Service connection for certain chronic diseases, including 
pyschoses and arthritis, will be rebuttably presumed if they 
are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  The 
Veteran's diagnosed depressive disorder is not classifiable 
as a psychosis.  See 38 C.F.R. § 3.384 (2009).  Accordingly, 
service connection for his psychiatric disorder may not be 
granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation; compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  "A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between the disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 309, 314 (1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

A.  Psychiatric & Sleep Disorders

The Veteran contends that he developed psychiatric and sleep 
disorders as a result of his service-connected lumbar spine 
disability.  He asserts that both disorders had their initial 
clinical onset during his period of active service.

The Veteran's service treatment records are silent as to any 
complaints of a psychiatric or psychological nature.  They 
do, however, show that on Medical Board examination in 
September 2002, he complained of difficulty sleeping because 
of his back.

Post-service clinical records show that the Veteran has been 
diagnosed with depressive disorder and insomnia.  Both 
disabilities have been attributed to his service-connected 
lumbar spine disability.

On VA psychiatric examination in April 2006, the Veteran 
stated that he generally slept between two and three hours 
each night, and that he went sleepless two to three nights 
per week.  Upon arising in the morning he was tired and 
remained fatigued throughout the day.  He stated that he was 
in constant pain and discomfort as a result of his back 
disability and that as a result his mood had been 'down."  
He admitted abusing alcohol.  Psychiatric examination 
resulted in a diagnosis of depressive disorder, not otherwise 
specified, and polysubstance abuse/dependence.  The examiner 
noted that although a depressive disorder was present, he was 
not able to determine whether it was primarily due to a 
general medical condition or whether it was possibly 
substance-induced.

While the April 2006 VA examiner was unable determine whether 
the Veteran's depressive disorder was primarily due to his 
general medical condition, VA clinical records dated in June 
2006 and thereafter show that the Veteran was found to have a 
mood disorder related to his general medical condition, 
including his service-connected lumbar spine disability.  In 
addition, those clinical records show that the Veteran was 
felt to have insomnia as a result of pain associated with his 
back disability.

As the Veteran's insomnia has been determined by treating VA 
physicians to be related to his service-connected lumbar 
spine disability, the Board concludes that service connection 
for a sleep disorder is warranted.  

In addition, although clinical records dated after the April 
2006 VA examination refer to a "mood" disorder rather than 
a "depressive" disorder that is attributable to his general 
medical condition, including his lumbar spine disability, the 
Board concludes, giving the Veteran the benefit of the doubt, 
that the "mood" disorder attributed to his general medical 
condition is more appropriately diagnosed as "depressive" 
disorder, given that he was determined to meet the DSM-IV 
criteria for a diagnosis of depressive disorder after a 
thorough VA psychiatric examination.  As his depressive 
disorder has been determined to at least in part be related 
to his service-connected lumbar spine disability, the Board 
concludes that service connection for depressive disorder is 
warranted.

The preponderance of the evidence is in favor of the claims 
for service connection for depressive disorder and insomnia.  
Service connection is therefore granted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Swelling of the Legs, Stiffness of the Legs, & Dizziness 
and Blackouts.

In a November 2005 statement the Veteran submitted in 
conjunction with his claim for an increased rating for his 
lumbar spine disability, he complained of swelling of the 
legs, stiffness of the legs, and dizziness and blackouts.  
The context of these complaints was not entirely clear; the 
Veteran stated simply that he had been having more swelling 
of the legs, stiffness of the legs, and dizziness and 
blackouts.  

The RO interpreted these complaints as informal claims for 
service connection, and the claims have been developed and 
appealed by the Veteran.  The Veteran has not provided any 
elucidation as to the theory of entitlement to service 
connection for these alleged disabilities.  In his December 
2007 substantive appeal, the Veteran reiterated that he was 
experiencing more of these symptoms, but did not otherwise 
clarify the reasons he was seeking entitlement to service 
connection for those complaints.  Given the ambiguity of 
these claims, the Board will analyze his entitlement to 
service connection on both direct and secondary bases.

The Veteran's service treatment records demonstrate that he 
received frequent treatment for a lumbar spine disability 
with radiculopathy into the lower extremities.  They do not 
demonstrate that he at any point complained of swelling of 
the legs, stiffness of the legs, or dizziness and blackouts, 
either in relation to his lumbar spine disability, or 
separately.  The Veteran was medically discharged from 
service in May 2003 as a result of his lumbar spine 
disability.  

On Medical Board examination in September 2002, he did not 
complain of swelling of the legs, stiffness of the legs, or 
dizziness and blackouts, and no disabilities manifested by 
swelling of the legs, stiffness of the legs, or dizziness and 
blackouts were identified.  As the Veteran's service 
treatment records do not demonstrate complaints of swelling 
of the legs, stiffness of the legs, or dizziness and 
blackouts, the Veteran has not contended that such 
disabilities first manifested in service, and there is no 
other evidence of their presence in service, the Board finds 
that a chronic disease is not shown in service and that the 
element of an in-service disease or injury is also not shown.  

Significantly, the Veteran has not alleged continuity of 
these symptoms since service.  Apart from the November 2005 
and December 2007 statements noted above, the record is 
devoid of complaints or diagnoses pertaining to swelling of 
the legs, stiffness of the legs, or dizziness and blackouts.  
While the Veteran has received extensive treatment for his 
lumbar spine disability since separation from service, in 
addition to treatment for other complaints, he has not in the 
course of receiving such treatment complained of swelling of 
the legs, stiffness of the legs, or dizziness and blackouts, 
and he has not been diagnosed with any disabilities 
manifested by swelling of the legs, stiffness of the legs, or 
dizziness and blackouts.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 
(1997) (holding that 38 U.S.C.A. §§ 1110, 1131 require 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

Nevertheless, the Veteran is competent to report swelling of 
the legs, stiffness of the legs, and dizziness and blackouts 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  

VA has previously established service connection for 
peripheral neuropathy of both legs.  These disabilities 
encompass stiffness or paralysis and pain.  38 C.F.R. 
§ 4.123, 4.124, 4.124a (2009).  The remaining question is 
whether there is stiffness of any other joint for which 
service connection may be granted.

While the Veteran has complained of swelling of the legs, 
stiffness or "paralysis of the legs, and dizziness and 
blackouts, he is not reporting a contemporaneous diagnosis of 
any of these disabilities (other than the already service 
connected neuropathy) and he is not competent to relate 
swelling of the legs, stiffness of the legs, dizziness or 
blackouts to a service or a service-connected disability, and 
a medical professional has not made this connection.  
Assuming arguendo that he was confident, he has not reported 
any theory as to how dizziness and blackouts are related to 
service or a service connected disability and he has not 
reported stiffness in any joint, other than the already 
service connected legs.  Thus, the Veteran's lay assertions 
are not competent or sufficient to establish service 
connection.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1374 
(Fed. Cir. 2007).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the preponderance of the evidence is against a 
finding a medical nexus between military service and the 
swelling of the legs, stiffness of the legs, and dizziness 
and blackouts.  Thus, service connection on a direct basis is 
not warranted.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 
2000).  Nor is service connection on a secondary basis 
warranted, as the evidence of record does not support a 
finding that the Veteran has disabilities manifested by 
swelling of the legs, stiffness of the joints, and dizziness 
and blackouts, distinct from his lumbar spine disability, 
that were caused or aggravated by his lumbar spine 
disability.  

As the preponderance of the evidence is against the Veteran's 
claims for service connection for additional disabilities 
manifested by swelling of the legs, stiffness of the legs, 
and dizziness and blackouts, the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder 
(depressive disorder) is granted.

Service connection for a sleep disorder (insomnia) is 
granted.

Service connection for a disability manifested by swelling of 
both legs is denied.

Service connection for a disability manifested by stiffness 
of the joints is denied.

Service connection for a disability manifested by dizziness 
and blackouts is denied.  


REMAND

The Veteran contends that the neurologic symptoms of his back 
disability have worsened since the time of the last 
examination in March 2006.  The record reflects that at the 
time of the last examination, the Veteran reported that his 
symptoms were intermittent, whereas in his December 2007 
substantive appeal, he asserted that his symptoms were more 
frequent and manifested by leg weakness.  He additionally 
stated that he has a more limited range of motion than was 
manifested at the time of the last orthopedic examination in 
November 2005.  As such, VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his service-connected disability.  
Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. 
Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (Apr. 7, 
1995), 60 Fed. Reg. 43186 (1995).

With regard to the Veteran's claim of entitlement to TDIU, 
the Board finds that this claim is inextricably intertwined 
with the Veteran's pending claim for an increased rating.  
The appropriate remedy where a pending claim is inextricably 
intertwined with claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).  

In addition, because the Board, by this decision, granted 
entitlement to service connection for an acquired psychiatric 
disorder and insomnia, the Board finds that it is necessary 
to remand the claim of entitlement to a TDIU rating for RO 
consideration.  If the Board were to consider the TDIU issue 
prior to the RO, it could result in prejudice to the 
Veteran's claim. Bernard v. Brown, 4 Vet. App. 384 (1993).

A medical opinion regarding the Veteran's employability is 
also necessary.  The Veteran contends that he is unable to 
work as a result of his lumbar spine disability.  The record 
reflects that the Veteran was terminated from his job as a 
maintenance specialist in February 2004.  In a February 2004 
letter, his former employer stated that he had terminated the 
Veteran because of his back problems.  

VA clinical records dated in August 2007 indicate that the 
Veteran was disabled as a result of his back disability and 
was currently not employed.  The Veteran does not currently 
meet the percentage requirements for the award of TDIU.  
38 C.F.R. § 4.16(a) (2009).  The Board is precluded from a 
warding TDIU on an extraschedular basis in the first 
instance.  Bowling v. Principi, 15 Vet App 379 (2002).

It remains unclear whether the Veteran is unemployable as a 
result of his lumbar spine disability, either singly or 
jointly with consideration of his other service-connected 
disabilities, and an opinion has not yet been obtained, the 
Board concludes that a remand for an opinion addressing his 
employability is necessary.  Friscia v. Brown, 7 Vet. App. 
294, 297 (1994).

Lastly, the most recent VA records in the claims file are 
dated in November 2007. The Veteran has indicated that he has 
continued to receive regular treatment for his lumbar spine 
disability since that time; VA has an obligation to seek 
these records. 38 C.F.R. § 3.159(c)(2) (2009); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA Medical 
Center in Huntington, West Virginia, 
and the outpatient clinic in 
Charleston, West Virginia, dated from 
November 2007 to the present.  If any 
of the records are no longer on file, 
request them from the appropriate 
storage facility.  All efforts to 
obtain VA records should be fully 
documented, and a negative response 
must be provided if the records are not 
available.

2.  Schedule the Veteran for an 
examination to determine the severity 
of his lumbar spine disability, 
including any associated neurological 
impairment.  The examiner should be 
provided with the Veteran's claims 
file.  Any opinion provided should be 
supported by a full rationale.  The 
examiner should specifically:

a)  Provide the range of motion of 
the lumbar spine (extension, forward 
flexion, left and right lateral 
flexion and left and right rotation), 
expressed in degrees, as well as 
state whether there is any favorable 
or unfavorable ankylosis of the back.  

b)  Determine whether the back 
exhibits weakened movement, excess 
fatigability, incoordination pain or 
flare-ups attributable to the service 
connected back disorder.  These 
determinations should be expressed in 
terms of the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, incoordination, pain or 
flare ups.  For example, the examiner 
should report the point in the range 
of motion when pain becomes apparent.

c)  Identify any associated 
neurological deformities associated 
with the service-connected back 
disorder.  The severity of each 
neurological sign and symptom should 
be reported.  In this regard, the 
examiner should address the 
Veteran's complaints of weakness and 
radiating pain in the lower 
extremities.  If a separate 
neurological examination is needed 
one should be scheduled.  

d) List all neurological impairment 
caused by the service-connected back 
disability.  Provide an opinion as to 
whether any neurological 
symptomatology equates to "mild," 
"moderate," "moderately severe" or 
"severe," incomplete paralysis or 
complete paralysis of any nerve.  
Identify any affected nerve, and 
state the severity of the impairment 
of the nerve affected.

e) State whether the Veteran has 
intervertebral disc syndrome (IVDS).  
If so, state whether IVDS results in 
incapacitating episodes, and if so, 
the duration of the episodes over the 
past 12 months should be reported.  

The examiner should note that for VA 
purposes an incapacitating episode is 
a period of acute signs and symptoms 
due to intervertebral disc syndrome 
that requires bed rest prescribed by 
a physician and treatment by a 
physician.

3.  After the Veteran has undergone VA 
examination of his spine, forward the 
claims file for review by an 
appropriate examiner for the purpose of 
ascertaining the cumulative impact of 
the Veteran's service-connected 
disabilities on his unemployability.  

No further examination of the Veteran 
is necessary unless the examiner 
determines otherwise.  The examiner 
must evaluate and discuss the effect of 
all of the Veteran's service-connected 
disabilities (lumbar spine disability 
with bilateral lower extremity 
radiculopathy, major depressive 
disorder, and insomnia) jointly on the 
Veteran's employability.  

The examiner should opine as to whether 
the Veteran's service-connected 
disabilities, without consideration of 
his non-service-connected disabilities, 
render him unable to secure or follow 
substantially gainful employment for 
which his education and experience 
would otherwise qualify him.  

In this regard, the examiner should 
consider the Veteran's statements and 
other evidence regarding his 
unemployability as a result of his back 
disability.  The examiner should also 
consider whether the Veteran's 
employability is prohibited as a  
result of impairment related to the 
pain medication he is required to take 
for his service-connected lumbar spine 
disability.  Finally, if the Veteran's 
service- connected disabilities do not 
cumulatively render him unemployable, 
the examiner should suggest the type or 
types of employment in which the 
Veteran would be capable of engaging 
with his current service-connected 
disabilities, given his current skill 
set and educational background.

4.  If any benefits sought on appeal 
remains denied, issue a supplemental 
statement of the case.  Thereafter, 
return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


